Per Curiam.
The trial court filed a detailed and thoughtful memorandum of decision and concluded, on the basis of clear and convincing evidence, that the parental rights of the respondent mother with respect to her infant child should be terminated. The court also concluded, on the basis of the totality of the circumstances, that a waiver of the one year requirement was necessary to promote the best interests of the child. See General Statutes § 45-61f (g). The mother appealed. We have fully reviewed her claims to the extent possible, considering the record filed on appeal with this court, and find those claims to be without merit.
There is no error.